Case 7:20-cv-00286 Document 1-3 Filed on 09/21/20 in TXSD Page 1 of 9




                 Exhibit C
  Case 7:20-cv-00286 Document 1-3 Filed on 09/21/20 in TXSD Page 2 of 9
                                                                               Electronically Filed
                                                                               8/11/2020 10:04 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Alexis Bonilla

                                       C-2749-20-C
                               CAUSE NO.

  THE DOOR CHURCH OF                                 IN THE DISTRICT COURT
  MCALLEN,INC.
  Plaintiff,

  V.                                                         JUDICIAL DISTRICT

  ADT LLC dba PROTECTION ONE
  Defendant.                                         OF HIDALGO COUNTY,TEXAS


       PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

   Plaintiff, The Door Church of McAllen, Inc.,(hereinafter referred to as "The Door Church")
files this original petition and request for disclosure against defendant, ADT LLC dba
Protection One (hereinafter referred to as "ADT"), and alleges as follows:

                                DISCOVERY-CONTROL PLAN

    I. Plaintiff intends to conduct discovery under Level 2 of Texas Rule of Civil Procedure
        190.3 and affirmatively pleads that this suit is not governed by the expedited-actions
        process in Texas Rule of Civil Procedure 169 because plaintiff seeks monetary relief
        over $100,000.

                                    CLAIM FOR RELIEF

    2. Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.

                                          PARTIES

   3. Plaintiff, The Door Church of McAllen, a Texas nonprofit 501(c)(3) corporation whose
       registered office is located in Hidalgo County at 2724 N. McColl Rd, McAllen, Texas.

   4. Defendant, ADT,314 Ash Ave., McAllen, Texas 78501, may be served with process by
      serving its registered agent for service of process, CT Corporation System, at 1999
      Bryan St., STE 900, Dallas, Texas 75201.

                                      JURISDICTION

   5. The Court has subject-matter jurisdiction over the lawsuit because the amount in
      controversy exceeds this Court's minimum jurisdictional requirements.

                                           VENUE

   6. Venue for this suit under the Deceptive Trade Practices Act (DTPA) is proper in
      Hidalgo County under Texas Business & Commerce Code section 17.56.
     Case 7:20-cv-00286 Document 1-3 Filed on 09/21/20 in TXSD Page 3 of 9
                                                                                      Electronically Filed
                                                                                      8/11/2020 10:04 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alexis Bonilla
                                            C-2749-20-C



                                                FACTS

      7. On or about August 19, 2019, in McAllen, Hidalgo County, Texas, Plaintiff received a
         proposal from defendant for a security system and a video camera system.

      8. Defendant quoted Plaintiff a camera system that included dome cameras that had a 4
          megapixel resolution.

     9. Plaintiff accepted the proposal and paid Defendant for the proposed work.

      10. Plaintiff discovered that defendant installed a lesser quality resolution camera system.

      1 1. Plaintiff requested Defendant correct the deficient camera system, but defendant has
          refused.

                                      COUNT I —DTPA CLAIM

      1 2. Plaintiff is a consumer under the DTPA because plaintiff is a Texas Non profit
          corporation who sought and acquired goods and services by purchase.

      13. Defendant is a corporation, that can be sued under the DTPA.

      14. Defendant violated the DTPA when defendant engaged in false, misleading, or
         deceptive acts or practices that plaintiff relied on to plaintiff's detriment. Specifically,
         defendant:
.•
             a. caused confusion or misunderstanding as to the source, sponsorship, approval,
                 or certification of goods or services;

             b. represented that goods or services have sponsorship, approval, characteristics,
                 ingredients, uses, benefits, or quantities which they do not have or that a person
                 has a sponsorship, approval, status, affiliation, or connection which he does
                 not;

             c. represented that goods or services are of a particular standard, quality, or grade,
                or that goods are of a particular style or model, if they are of another.

     1 5. Defendant violated the DTPA when defendant breached an express and/or implied
         warranty and is therefore actionable under Section 17.50(a)(2) of the Texas and
         Business Commerce code. Specifically, defendant breached:

            a. the implied warranty of fitness for a particular purpose;

             b. the implied warranty of good and workmanlike performance;

            c. the implied warranty of merchantability.
Case 7:20-cv-00286 Document 1-3 Filed on 09/21/20 in TXSD Page 4 of 9
                                                                                   Electronically Filed
                                                                                   8/11/2020 10:04 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Alexis Bonilla
                                       C-2749-20-C



 16. Plaintiff gave defendant notice as required by Texas Business & Commerce Code
    section 17.505(a). Attached as Exhibit A is a copy of the notice letter sent to
    defendant, which is incorporated by reference.

 17. Defendant's wrongful conduct was a producing cause of plaintiff's injury, which
    resulted in the following damages:

        a. Plaintiff must hire a new company to remove and replace the camera system
            with a system that will meet Plaintiff's requirements.

        b. Plaintiff paid Defendants $27,956.76 for an inferior system that was not the
            bargained for camera system.

 18. Plaintiff would further show the acts, practices and/or omissions complained of under
     Section 17.46(b) of the Texas Business and Commerce Code were relied upon by
     Plaintiff to Plaintiffs detriment.

                         COUNT 2- COMMON LAW FRAUD

 19. Plaintiff further shows that Defendant made material false representations to Plaintiff
    with the knowledge of their falsity or with reckless disregard of the truth with the
    intention' that such representations be acted upon by Plaintiff, and that Plaintiff relied
    on these representations to his detriment.

20. Plaintiff would further show that Defendant concealed or failed to disclose material
   facts within the knowledge of Defendant, that Defendant knew that Plaintiff did not
   have knowledge of the same and did not have equal opportunity to discover the truth,
   and that Defendant intended to induce Plaintiff to enter into the transaction made the
   basis of this suit by such concealment or failure to disclose.

21. As a proximate result of such fraud, Plaintiff sustained the damages described more
   fully hereinbelow.

                        ECONOMIC AND ACTUAL DAMAGES

22. Plaintiff seeks recovery of the following economic and actual damages as a result of
   the actions and/or omissions of the Defendant described herein:

       a.   Out-of-pocket expenses, including but not limited to $27,956.76.
       b.   Loss of use.
       c.   Cost of replacement.
       d.   Interest and finance charges assessed against and paid by Plaintiff.
       e.   Loss of the "benefit of the bargain".
Case 7:20-cv-00286 Document 1-3 Filed on 09/21/20 in TXSD Page 5 of 9
                                                                                Electronically Filed
                                                                                8/11/2020 10:04 PM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Alexis Bonilla
                                        C-2749-20-C

 23. Mental-anguish damages. Defendant acted knowingly and intentionally which
    entitles plaintiff to recover mental-anguish damages under Texas Business &
    Commerce Code section 17.50(b)(1).

 24. Additional damages. Defendant acted knowingly, which entitles plaintiff to recover
    treble economic damages and mental anguish under Texas Business & Commerce
    Code section 17.50(b)(1).

                                      ATTORNEYS FEES

 25. Plaintiff is entitled to recover reasonable and necessary attorney fees for prosecuting
    this suit under Texas Business & Commerce Code section 17.50(d).

                                       JURY DEMAND

26. Plaintiff demands a jury trial.

                               CONDITIONS PRECEDENT

27. All conditions precedent to plaintiff's claim for relief have been performed or have
   occurred.

                              REQUEST FOR DISCLOSURE

28. Under Texas Rule of Civil Procedure 194, plaintiff requests that defendant disclose,
   within 50 days of the service of this request, the information or material described in
   Rule 194.2.

                            OBJECTION TO ASSOCIATE JUDGE

29. Plaintiff objects to the referral of this case to an associate judge for hearing a trial on
   the merits or presiding at a jury trial.

                                         PRAYER

• 30. For these reasons, plaintiff asks that the Court issue citation for defendant to appear
     and answer, and that plaintiff be awarded a judgment against defendant for the
     following:

     a.    Economic/Actual damages.

     b.    Treble damages.

     c.    Prejudgment and postjudgment interest.

     d.    Court costs.

    e.     Attorney fees.
Case 7:20-cv-00286 Document 1-3 Filed on 09/21/20 in TXSD Page 6 of 9
                                                                         Electronically Filed
                                                                         8/11/2020 10:04 PM
                                                                         Hidalgo County District Clerks
                                                                         Reviewed By: Alexis Bonilla
                                      C-2749-20-C

    f.   All other relief to which plaintiff is entitled.



                                         Respectfully submitted,

                                            / / John A. Rigney
                                         John A Rigney, State Bar Number: 24089356
                                         4712 N. McColl Road, McAllen, Texas 78504
                                         Tel.(956)638-6421; Fax.(956)618-2218
                                         Email: Rignev.Law aol.com
                                         Attorney for Plaintiff
                Case 7:20-cv-00286 Document 1-3 Filed on 09/21/20 in TXSD Page 7 of 9

                                                                •Wolters Kluwer
                               PROCESS SERVER DELIVERY DETAILS




Date:                            Tue, Aug 25, 2020

Server Name:                     Eric Harris

Location:                        Dallas, TX-DAL




Entity Served                    ADT LLC

Agent Name                       CT CORPORATION SYSTEM

Case Number                      C-2749-20-C

J urisdiction                    TX-DAL
Case 7:20-cv-00286 Document 1-3 Filed on 09/21/20 in TXSD Page 8 of 9




                               C-2749-20-C
             139TH DISTRICT COURT,HIDALGO COUNTY,TEXAS

                                     CITATION
                                THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If
you or your attorney do not file a written answer with the clerk who issued this citation
by 10:00 a.m. on the Monday next following the expiration of twenty (20) days after you
were served with this citation and petition, a defaultjudgment may be taken against you.

ADT LLC DBA PROTECTION ONE
REGISTERED AGENT CT CORPORATION SYSTEM
1999 BRYAN STREET STE 900
DALLAS TEXAS 75201

You are hereby commanded to appear by filing a written answer to the PLAINTIFF'S
ORIGINAL PETITION AND REQUEST FOR DISCLOSURE on or before 10:00
o'clock a.m. on the Monday next after the expiration of twenty (20) days after the date of
service hereof, before the Honorable Bobby Flores, 139th District Court of Hidalgo
County, Texas at the Courthouse at 100 North Closner, Edinburg, Texas 78539.

Said petition was filed on this the 11th day of August, 2020 and a copy of same
accompanies this citation. The file number and style of said suit being C-2749-20-C,
THE DOOR CHURCH OF MCALLEN,INC. VS. ADT LLC DBA PROTECTION
ONE

Said Petition was filed in said court by Attorney JOHN ANDREW RIGNEY, 4712 N
MCCOLL RD MCALLEN TX 78504.

The nature of the demand is fully shown by a true and correct copy of the petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements
of law, and the mandates thereof, and make due return as the law directs.

ISSUED. AND GIVEN UNDER MY HAND AND SEAL of said Court at Edinburg,
Texas on this the 12th day of August, 2020.

LAURA HINOJOSA,DISTRICT CLERK
100 N. CLOSNER,EDINBURG,TEXAS
HIDALGO COUNTY,TEXAS
                            .

REYNAX
     D TARCIA,DEPUTY CLERK
       Case 7:20-cv-00286 Document 1-3 Filed on 09/21/20 in TXSD Page 9 of 9




                                            C-2749-20-C
                                        OFFICER'S RETURN

       Came to hand on         of                   , 202      at        o'clock      .m. and
       executed in                 County, Texas by delivering to each of the within named
       Defendant in person, a true copy of this citation, upon which I endorsed the date of
       delivery to said Defendant together with the accompanying copy of the
                                         (petition) at the following times and places, to-wit:

       NAME                          DATE          TIME       PLACE



       And not executed as to the defendant,                                                     the
       diligence used in finding said defendant, being:                                     and the
       cause of failure to execute this process is:                                        and the
       information received as to the whereabouts of said defendant, being:
                                      . I actually and necessarily traveled            miles in the
       service of this citation, in addition to any other mileage I may have traveled in the service
       of other process in the same case during the same trip.

       Fees: serving ... copy(s)$
             miles


       DEPUTY
                 COMPLETE IF YOU ARE PERSON OTHER THAN A SHERIFF,
                             CONSTABLE OR CLERK OF THE COURT
       In accordance to Rule 107, the officer or authorized person who serves or attempts to
       serve a citation must sign the return. If the return is signed by a person other than a
       sheriff, constable or the clerk of the court, the return must either be verified or be signed
       under the penalty of perjury. A return signed under penalty of perjury must contain the
       statement below in substantially the following form:

       "My name is                                                    , my date of birth is
                          and the address is                                          ,and I
       declare under penalty of perjury that the foregoing is true and correct.

•      EXECUTED in                County, State of Texas, on the           day of
       202 .


       Declarant"


       If Certified by the Supreme Court of Texas
'Vt•   Date of Expiration / PSC Number


P.;

  A
